 1

 2

 3

 4

 5

 6

 7
                              UNITED STATES DISTRICT COURT
 8
                                EASTERN DISTRICT OF CALIFORNIA
 9

10

11                                                   Case No. 1:21-cv-00572-NONE-EPG (PC)
     MANUEL RODRIGUEZ,
12
                        Plaintiff,                   ORDER REGARDING EARLY SETTLEMENT
13
                                                     CONFERENCE
            v.
14
                                                     ORDER DIRECTING CLERK TO SERVE
     CHRISTIAN PFEIFFER, et al.,                     SUPERVISING DEPUTY ATTORNEY
15
                                                     GENERAL LAWRENCE BRAGG WITH A
                                                     COPY OF: 1) PLAINTIFF’S COMPLAINT
                        Defendant(s).                (ECF NO. 1); AND 2) THIS ORDER
16

17

18
            Manuel Rodriguez (“Plaintiff”), is a state prisoner proceeding through counsel in this
19
     civil rights action pursuant to 42 U.S.C. § 1983. At least one defendant has waived service of
20
     process.
21
            The Court now directs the parties to participate in a settlement conference before a
22
     Magistrate Judge to see if the case can reach an early settlement. Neither side is waiving any
23
     claims, defenses, or objections by participating in this settlement conference.
24
            Defense counsel is directed to consider Plaintiff’s claim(s) and to speak with Plaintiff’s
25
     counsel following this order. If, after investigating Plaintiff’s claim(s) and speaking with
26
     Plaintiff’s counsel, defense counsel in good faith finds that a settlement conference would not
27
     be productive at this time, defense counsel may opt out of this settlement conference by filing a
28


                                                     1
 1   notice with the Court, in which case the matter will proceed without an early settlement
 2   conference.
 3            If defense counsel opts out of the settlement conference, or if the case does not settle at
 4   the conference, the case will proceed to litigation.1
 5            If defense counsel does not opt out, the Court will issue separate order(s) setting the
 6   settlement conference and detailing the pre-settlement conference procedures in due course.
 7            Within fourteen days after the issuance of the order setting the settlement conference, in
 8   order to better inform all parties and have a meaningful conference, the Court is requiring that
 9   both parties disclose certain documents to each other about the case, as listed below. These
10   documents are relevant to the case and will most likely be disclosed in discovery shortly if this
11   case proceeds to litigation.2
12            Accordingly, IT IS HEREBY ORDERED that:
13                 1. Within thirty days from the date of service of this order, defense counsel shall
14                     either: (1) file a notice stating that Defendant(s) opt out of the settlement
15                     conference; or (2) contact ADR Coordinator Sujean Park
16                     (spark@caed.uscourts.gov) to schedule the settlement conference. If defense
17                     counsel does not opt out of the settlement conference, the Court will issue an
18                     order setting a settlement conference. That order will include the date of the
19                     conference and the Magistrate Judge who will oversee the conference, and may
20                     also include procedures required by that Judge.3
21                 2. If a settlement conference is set, no later than fourteen days after the date of
22                     service of the order setting the settlement conference, each party shall send the
23                     other parties, or their attorneys (if represented), the documents listed below.
24                     The parties only need to provide documents related to the claim(s) that the Court
25

26
              1
                If the case proceeds to a settlement conference, the Court will not schedule the case until after the
27   settlement conference is held.
              2
                If any party has a legal objection to providing a particular document, that party shall file and serve a
28   notice describing its objection.
              3
                The undersigned will not be the Magistrate Judge overseeing the settlement conference.

                                                                2
 1            allowed to proceed past the screening stage. Additionally, defense counsel does
 2            not need to include any documents that defense counsel believes are confidential
 3            or subject to the official information privilege. Plaintiff’s counsel does not need
 4            to request any documents from Plaintiff’s institution of confinement at this time.
 5            Plaintiff’s counsel only needs to provide these documents if Plaintiff already has
 6            them in his or her possession.
 7                a. Documents regarding exhaustion of Plaintiff’s claims, including 602s,
 8                    Form 22s, and responses from the appeals office;
 9                b. All non-confidential documents regarding Rules Violation Reports, if
10                    any exist, associated with the incident(s) alleged in the complaint,
11                    including disciplinary charges and findings;
12                c. All of Plaintiff’s medical records related to the incident and/or condition
13                    at issue in the case, if any exist;
14                d. Chronos for transfer or Administrative Segregation placement related to
15                    the incident(s) alleged in the complaint, if any exist; and
16                e. Non-confidential incident reports regarding the use of force incident(s)
17                    alleged in the complaint, if any exist;
18            Additionally, the parties may send any other documents related to the case that
19            the parties believe will assist in the settlement conference. However, the parties
20            may not request any other documents until discovery has been opened.
21         3. The parties are reminded to keep the Court informed of their current address.
22            Any change of address must be reported promptly to the Court in a separate
23            document captioned for this case and entitled “Notice of Change of Address.”
24            See L.R. 182(f).
25   ///
26   ///
27   ///
28   ///

                                                 3
 1              4. The Clerk of Court shall serve Supervising Deputy Attorney General Lawrence
 2                 Bragg with a copy of: (1) Plaintiff’s complaint (ECF No. 1); and (2) this order.
 3
     IT IS SO ORDERED.
 4

 5
       Dated:     May 4, 2021                                /s/
 6                                                     UNITED STATES MAGISTRATE JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                   4
